NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

LOCUS TELECOMMUNICATIONS, INC.,
Plaintiff-Appellee, '

V

UNITED STATES,
Defendant-Appellant.

2012-5011

Appeal from the United States C0urt of Federal
Claims in consolidated case nos. 05-CV-1184 and OG-CV-
277, Senior Judge Robert H. Hodges, Jr.

ON MOTION

ORDER

Upon consideration of the United States’s unopposed
motion for a 50-day extension of tirne, until July 25, 2012,
to file its opening brief,

LOCUS TELECOMMUN[CATIONS V. US 2

IT Is ORDERED THAT:

The motion is granted. The United States’s opening
brief is due July 25, 2012.

FOR THE CoURT

JuN 0 4 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Charles H. Helein, Esq.

E11 P D 1 1 , E .

25 en age 6 80 9 sq u.acourr'r:i:'f§'\=)renisson

S me FEnERAL clncurr

JUN 04 2012
JANH|)BBAL¥
CLHIK